—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Suffolk County *331(Freundlich, J.), entered February 22, 1999, which, upon a fact-finding order of the same court, dated February 8, 1999, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the first degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Office of Children and Family Services until December 15, 1999. The appeal brings up for review the fact-finding order dated February 8, 1999.
Ordered that the order is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792, 793; Matter of Frank Z., 259 AD2d 705; Matter of Jamarl J., 258 AD2d 583; Matter of Haile B., 252 AD2d 497; Matter of Marcel F., 233 AD2d 442; Matter of Aulden M., 226 AD2d 536), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted attempted robbery in the first degree (see, Penal Law §§ 110.00, 160.15 [3]). Resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses (see, Matter of Frank Z., supra; Matter of Jamarl J., supra; Matter of Haile B., supra; Matter of Nnennya P., 247 AD2d 476; Matter of Joseph J., 205 AD2d 776). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Nnennya P., supra; Matter of Stafford B., 187 AD2d 649). Upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf, CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.